Citation Nr: 0110584	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-33 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
rated as 30 percent disabling from July 12, 2000, and 10 
percent disabling prior to July 12, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1997 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an evaluation in excess of 10 percent for bilateral pes 
planus.  The RO granted a 30 percent rating for bilateral pes 
planus, effective from July 12, 2000, by rating decision of 
September 2000.  The veteran has continued his appeal for an 
evaluation in excess of 30 percent currently and for an 
evaluation in excess of 10 percent during the period from 
April 1997 when he filed his claim for an increased 
evaluation until July 12, 2000, the effective date of the 
currently assigned 30 percent rating.


FINDINGS OF FACT

1.  The veteran's pes planus has been severe since the date 
of receipt of his claim for an increased evaluation on April 
25, 1997. 

2.  The veteran's pes planus is not more than severe.


CONCLUSION OF LAW

The veteran's pes planus warrants a 30 percent rating, but 
not higher, from the date of receipt of his claim for an 
increased evaluation on April 25, 1997.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the veteran has been informed of the 
requirements for evaluating his bilateral foot disability.  
In addition, in March 2001, the RO informed the veteran of 
the newly effective VCAA and that it would assist him in 
obtaining any additional information or evidence identified 
by the veteran.  The veteran has not identified any records 
or other evidence which should be obtained.  In addition 

I.  Factual Background

The veteran's service medical records show that he developed 
bilateral flat foot disability during active duty.  By rating 
action of July 1948, he was granted service connection and a 
10 percent evaluation for bilateral pes planus.  The 
veteran's feet were examined by VA in April 1951 and the 10 
percent rating was confirmed and continued, based on the 
findings obtained at the examination.  Thereafter, the claims 
file shows no activity with regard to his pes planus until 
April 25, 1997, when VA received his claim for an increased 
evaluation for this disability.

Pursuant to his claim, the veteran was provided a VA 
examination of his feet in May 1997.  The report of this 
examination shows that he complained of  recurrent swelling 
of both feet, the right more than the left, with difficulty 
walking long distances due to pain.  He also reported that he 
had a tendency to lose his balance, but he did not need to 
use a cane to support himself.  He used arch supports for his 
feet and occasionally pain medication to relieve his 
symptoms.  He also indicated that he treated his feet with 
heat therapy.  

The examination disclosed that he walked with a normal heel-
toe gait.  His equilibrium was satisfactory and Romberg test 
was negative.  Both feet were flat and hallux valgus was 
present on the right side.  His posture was good and he had 
satisfactory muscle tone.  Toe and heel standing was normal, 
but with complaints of pain near the toes.  Supination of his 
feet was possible.  His function appeared to be normal and no 
other deformity was present except for the right hallux 
valgus.  There were no secondary changes of the skin or 
vascular system of both feet.  The skin felt warm and the 
sensation was normal, with good ankle pulses.  His toes were 
non-tender and his toenails were normal and without 
discoloration.  X-rays revealed that his feet were flat on 
weight-bearing and that mild hallux valgus of both feet was 
observed, with the right more than the left.  No arthritic 
changes were noted.  

The diagnosis was pes planus with mild hallux valgus.

In his substantive appeal which was received in December 
1997, the veteran submitted color photographs of his feet, 
viewed from various angles, which featured a visible bunion 
on his right foot.  In his written statements, he reported 
that he experienced recurrent cold feet, a tingling and 
pinching sensation accompanied by an aching and throbbing 
pain that ran from his toes to his heels, and foot cramps and 
swelling.  He reported that he used arch supports and that he 
soaked his feet in warm baths, warmed them with heating pads 
and used home remedies for his foot symptoms which provided 
some relief.  He also reported that he frequently needed to 
elevate his feet to relieve some of his pain.

On July 12, 2000, the veteran underwent a second VA 
examination for pes planus.  At the examination, he reported 
that he experienced cramping pain of both feet for many years 
and that he believed that his pain had gotten worse.  
According to the veteran, the pain sometimes radiated upwards 
towards his knees.  He also reported that his flat feet 
caused him to lose his sense of balance.  He needed to wear 
arch supports in his shoes.  He also indicated that his feet 
felt numb and cold.  

On objective evaluation, both feet were painful and displayed 
a moderate degree of pes planus.  There was a hallux valgus 
deformity of his right foot.  It was difficult for him to 
walk on the tips of his toes.  He reported that both feet 
were tender across the forefoot on both sides.  The examiner 
did not observe any swelling or calluses on either foot.  The 
toes of both feet were straight and the skin was normal and 
healthy in appearance.  X-rays revealed moderate flat feet 
with hallux valgus on the right foot.  

The diagnosis was metatarsalgia of both feet with hallux 
valgus on the right foot and bilateral pes planus of a 
moderate degree.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  

A 10 percent rating is warranted for moderate bilateral pes 
planus manifested by the weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In evaluating disability of the musculoskeletal system, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Applying the criteria of the rating schedule to the facts of 
the case, the Board finds that the 30 percent rating 
currently assigned adequately reflects the degree of severity 
of the veteran's bilateral pes planus.  Though no swelling or 
calluses were found by either examining physician, an 
observable deformity of the veteran's right foot due to 
hallux valgus and tenderness of the forefeet were 
demonstrated on objective examination.  Furthermore, the 
veteran experienced difficulty standing on the tips of his 
toes.  The Board finds that this constellation of 
symptomatology more closely approximates the schedular 
criteria for a 30 percent rating for severe bilateral pes 
planus than those for a higher evaluation.  In this regard 
the Board notes that neither the May 1997 examination report 
nor the July 2000 examination report shows that the veteran's 
pes planus is manifested by symptomatology such as marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement or severe spasm of the tendo 
achillis on manipulation.  In addition, the objective 
evidence does not show that the disability is manifested 
weakened movement, excess fatigability, incoordination, or 
atrophy of disuse.  Accordingly, a rating in excess of 30 
percent is not warranted.

Although one could interpret the July 2000 examination report 
as evidencing a greater degree of disability than that 
evidenced by the May 1997 VA examination report, in the 
Board's opinion the objective findings and the veteran's 
complaints on the two examinations are essentially similar 
and any differences in the examination reports are due more 
to the thoroughness of the examinations or the reports 
thereof than to the degree of disability present.  Therefore, 
the Board concludes that the increased evaluation of 30 
percent is warranted from the date of receipt of the 
veteran's claim for an increased evaluation, April 25, 1997.


ORDER

An increased rating of 30 percent for bilateral pes planus is 
granted from April 25, 1997, through July 11, 2000, subject 
to the criteria applicable to the payment of monetary 
benefits.







A rating in excess of 30 percent for bilateral pes planus is 
denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

